KAUFMAN, Chief Judge
(with whom OAKES, Circuit Judge, joins), concurring:
I concur fully in the opinion of the court, including its refusal to adjudicate constitutional issues unnecessary to its holding. Nevertheless, the insensitivity to First Amendment values displayed by the Federal Election Commission (FEC) in proceeding *54against these defendants compels me to add a few words about what I perceive to be the disturbing legacy of the Federal Election Campaign Act (FECA), 2 U.S.C. §§ 431, et seq.
The defendants in this case undertook to spend the modest sum of $135 for the purpose of preparing and circulating to their fellow citizens a pamphlet addressed to the issue of tax reform, specifically advocating their belief in the necessity of significant reductions in current taxation levels. Further the pamphlet assessed the legislative record of their congressman on issues implicating taxation and government spending. It is this conduct that the FEC seeks to “enjoin” because the defendants chose not to register their activity with the federal government, 2 U.S.C. § 434(e), or to include in their publication specific information required by the government, id. § 441d.
I confess that I find this episode somewhat perverse. It is disturbing because citizens of this nation should not be required to account to this court for engaging in debate of political issues. Indeed, since the days of the infamous Stamp Act, vigorous denunciation of “oppressive” rates of taxation, has enjoyed a long and notable history. Moreover, it is incongruous to compel defendants to convince a court that they have not dared to “expressly advocate” the defeat of a candidate for public office. I had always believed that such advocacy was to be applauded in a representative democracy.
This case has served to reinforce my view that we “must remain profoundly skeptical of government claims that state action affecting expression can survive constitutional objections.” Thomas v. Board of Education, 607 F.2d 1043, at 1047 (2d Cir. 1979). From this perspective, I continue to believe that campaign “reform” legislation of the sort before us is of doubtful constitutionality. Indeed, before Buckley v. Valeo, 424 U.S. 1, 96 S.Ct. 612, 46 L.Ed.2d 659 (1976), the Supreme Court had emphasized that freedom to criticize public officials and oppose or support their continuation in office constitutes the “central meaning” of the First Amendment. See New York Times Co. v. Sullivan, 376 U.S. 254, 270, 84 S.Ct. 710, 720, 11 L.Ed.2d 686 (1964); Mills v. Alabama, 384 U.S. 214, 218, 86 S.Ct. 1434, 1436, 16 L.Ed.2d 484 (1966). The First Amendment presupposes that free expression, without government regulation, is the best method of fostering an informed electorate. Moreover, “if there be any danger that the people cannot evaluate the information and arguments advanced, . it is a danger contemplated by the Framers.” First National Bank v. Bellotti, 435 U.S. 765, 792, 98 S.Ct. 1407, 1424, 55 L.Ed.2d 707 (1978). Thus, courts have consistently struck down not only government attempts to restrain or punish expression, but also government regulation of speech designed to make information available to the public. See, e. g., Miami Herald Publishing Co. v. Tornillo, 418 U.S. 241, 94 S.Ct. 2831, 41 L.Ed.2d 730 (1974); Talley v. California, 362 U.S. 60, 64, 80 S.Ct. 536, 4 L.Ed.2d 559 (1960).
There are sound justifications for this view. Officials can misuse even the most benign regulation of political expression to harass those who oppose them. Thus, in libel cases, the Court has recognized that, although false speech is not per se protected by the First Amendment, the potential for abuse of defamation suits by government officials necessitates that much false expression be immune from punishment. See New York Times Co. v. Sullivan, supra. Similarly, under the FECA, any office-holder can file a complaint with the FEC alleging that the Act’s requirements have not been met. See 2 U.S.C. § 437g. The Commission can then' seek to enjoin further violations or to impose civil penalties for the greater of $5000 or the amount of the contested expenditure. Id.
If speakers are not granted wide latitude to disseminate information without government interference, .they will “steer far wider of the unlawful zone.” Speiser v. Randall, 357 U.S. 513, 526, 78 S.Ct. 1332, 1342, 2 L.Ed.2d 1460 (1958), thereby depriving citizens of valuable opinions and information. This danger is especially acute *55when an official agency of government has been created to scrutinize the content of political expression, for such bureaucracies feed upon speech and almost ineluctably come to view unrestrained expression as a potential “evil” to be tamed, muzzled or sterilized. United States v. National Committee for Impeachment, 469 F.2d 1135, 1142 (2d Cir. 1972). Accordingly, it is not completely surprising that the FEC should view the content of defendants’ leaflet in a substantially different light than the members of this court.
The possible inevitability of this institutional tendency, however, renders this abuse of power no less disturbing to those who cherish the First Amendment and the unfettered political process it guarantees. Buckley v. Valeo, supra, imposed upon the FEC the weighty, if not impossible, obligation to exercise its powers in a manner harmonious with a system of free expression. Our decision today should stand as an admonition to the Commission that, at least in this case, it has failed abysmally to meet this awesome responsibility.